DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 21 November 2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 November 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droche (US Patent Number 7370915).
Regarding claim 1, Droche discloses a sleeve device for a headrest, the device comprising a sleeve body (at least 3) for insertion into a vehicle seat, the sleeve body comprising a tubular wall describing an inner axial passage and a rod-engaging portion (12) which is deformable inwardly relative to the tubular wall, the rod-engaging portion comprising a flexible pad (14) on its external side, wherein the pad is configured to be urged, in use, to force the engaging portion into the axial passage and/or against a rod received within the axial passage (this is the general manner of operation).
Regarding claim 2, Droche further discloses the rod-engaging portion is formed of a first material and the pad is formed of second material, which is more flexible than the first material and is moulded over the rod-engaging portion such that the pad and the rod-engaging portion are fused to one another (this is the general arrangement with the material of member 14 more flexible (i.e. “tab 13 is produced [with]… plastics material… more rigid than the elastomer of stud 14”); note that while the arrangement is broadly viewed as “moulded” as claimed, even if this limitation related to a molding process, in such a product-by-process limitation patentability depends only on the product itself).  
Regarding claim 3, Droche further discloses the tubular wall comprises a circumferential external surface and the pad projects outwardly relative to the circumferential external surface (at least minimally; see Figure 3 for instance) such that the pad engages, in use, a frame within which the sleeve body is received, thereby forcing the rod-engaging portion into the axial passage and/or against a rod received within the axial passage (this is the general arrangement; see again at least Figure 3).  
Regarding claim 4, Droche further discloses the rod-engaging portion is integral with the tubular wall and described at least in part by one or more interruption(s) or slot(s), the pad being formed only on the rod-engaging portion (see figures; 12 is integral with 3 and is described by slots at least below).  
Regarding claim 5, Droche further discloses the rod-engaging portion comprises a resiliently deformable arm or tongue having a free end (this is the general arrangement; note that members 12 are situated in “rectangular windows” which would form the shapes as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droche.  Droche discloses a device as explained above but may not clearly disclose the pair of slots and integral ends as claimed.  However, changes in shape require only routine skill in the art and the claimed arrangement is known (see US 7434886 to Yamada for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as claimed based on normal variation to improve fit and security for various users.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636